UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2329



ERIC SHANE THRONEBURG,

                                              Plaintiff - Appellant,

          versus


CHARLES R. PERDUE, JR.,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:06-cv-00203)


Submitted:   September 7, 2007        Decided:   September 27, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William J. Akers, AKERS LAW OFFICE, Princeton, West Virginia, for
Appellant. Stuart A. McMillan, Diana Leigh Johnson, BOWLES, RICE,
MCDAVID, GRAFF & LOVE, PLLC, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric Shane Throneburg appeals the district court’s order

granting summary judgment to Defendant and dismissing Throneburg’s

civil action.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Throneburg v. Perdue, No. 1:06-cv-00203 (S.D. W.

Va. Nov. 9, 2006).          We dispense with oral argument because the

facts    and    legal    contentions   are     adequately   presented    in   the

materials      before    the   court   and     argument   would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                       - 2 -